Title: To George Washington from James Gildart, 12 April 1768
From: Gildart, James
To: Washington, George



Sir
Leverpoole [England] April 12th 1768

⟨Mutilated⟩ Refering to my last of the 16th July ⅌ the Oak Capt. McDaniel Since wch have not been favoured wth any of yours. as yet have only Sold one of Mr J. P. Custis’s 4 hhds Tobo ⅌

the JnoSon & that At 2½ ⅌ being part mixed Stemed & leafe the price ⟨mutilated⟩ advanced & now from 2½ to 3½ ⅌. It was luckey for my Friends I did not Sell on the Ships Arrivall As then the Cargoe would not have yielded 2d. ⅌ ⟨mutilated⟩ & now we sell nothing under 2½ or ⅝ ⅌ Altho. the last years Importation was very poor & ordinary the D. P. C. are the very worst I ever had from the Estate, I can Scarce Cred. their being the growth of York River the Gentlemn that use to buy them would not look at them depend the best shall be made of them that can be[.] we had last year a la⟨rge⟩ Importn of Hemp from America but so very Ill dressed that the price has declined ⟨many a parcell of illegible⟩ from Maryd Sold at ⟨mutilated⟩ ⅌ Ton. If your Farmers wont take more pains to Clean it I am Aprehensive our Officers will not Allow the bounty in short its not Marchanable[.] Wheat continues very high in England & likely to be so till our harvest. we are now Importing America Grain from Spain & Italy whose Marketts you have over Stocked. Some Cargoes are expected from Philad. but I hear of none from you or Maryd they would now pay extreamly well being from 6/ to 6/4 ⅌ 70 Lb. & its a grain that Never heats or damages in the Passage If in good Cond. when Shipt as we have no Stocks in England It will Certainly be wanted the Next year that I wish your Country may be able to Supply us & am Respy Sir Yr Most Obt Sert

Jam. Gildart

